Citation Nr: 0917006	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO. 03-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right leg disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel





INTRODUCTION

The Veteran served on active duty from August 1945 to August 
1946.

In August 2002, the RO denied the Veteran's claim of 
entitlement to service connection for a right leg disability.

In January 2005, the Board confirmed and continued the RO's 
August 2002 decision. In April 2007, the United States Court 
of Appeals for Veterans Claims (Court) vacated the Board's 
January 2005 decision and remanded the matter to the Board 
for readjudication consistent with the Court's decision. In 
March 2008, the Board remanded the matter.


FINDINGS OF FACT

1.  The Veteran did not sustain an in-service injury to his 
right ankle.

2.  Assuming arguendo that the Veteran sustained an in-
service injury to his right ankle, he does not have a current 
right lower extremity disability that is etiologically 
related to an in-service injury, illness, or event.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection 
for a right lower extremity disability have not been met. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 was revised in part, effective as of May 
30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application. The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and effective date claims in 
May 2001 and March 2008 letters. These letters also advised 
the Veteran of what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.

The March 2008 letter provided the Veteran notice of the 
information and evidence necessary to establish a disability 
rating and an effective date in the event entitlement to 
service connection was established as required by the holding 
in Dingess. This notice was not timely in that it was issued 
subsequent to the rating decision on appeal. The Board finds, 
however, that the Veteran was not prejudiced by this VCAA 
timing error because the denial of the service connection 
claim in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned and because the claim was readjudicated in a March 
2009 supplemental statement of the case after the Veteran 
received complete VCAA notice in the March 2008 letter.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, VA treatment records, 
private medical records, and the report of a March 2009 VA  
examination. The report indicates the examiner reviewed the 
Veteran's claim file. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

Accordingly, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.


Analysis

The Veteran contends that he injured his right ankle in 
service, and that he currently has a right ankle disorder as 
a result of that incident. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The specific bases of the denial are that (1) there is no 
evidence that the Veteran sustained the claimed in-service 
incident, but assuming arguendo such an incident occurred (2) 
the preponderance of the competent medical evidence is 
against a finding that any right ankle disorder is related to 
service.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Veteran alleges that he injured his right lower extremity 
during active duty service. At the March 2009 VA examination, 
the Veteran reported that a "large shell fell onto his right 
ankle" and that he did not receive any formal treatment but 
that he noted more pain progressively over the next few 
months. On his April 2001 Application For Compensation and/or 
Pension, the Veteran indicated that he injured his leg in 
June 2006, although he reported to the March 2009 VA examiner 
that the injury occurred in 1945. 

The Board has considered the Veteran's lay testimony 
regarding the in-service right ankle injury, but finds its 
probative value is outweighed by the probative value of the 
Veteran's service treatment records (STRs) which contradict 
the Veteran's account of an in-service injury to the right 
ankle. There is no credible evidence to indicate that the 
Veteran sustained the reported in-service incident.  
Firstly, the Veteran's STRs devoid of reference to any injury 
of the right lower extremity, and the Veteran's August 1946 
discharge examination report specifically notes under 
"History of Illness or Injury" only a "c.c. infection." 
Additionally, on clinical examination in August 1946, the 
Veteran's spine and extremities were normal. Finally, the 
same August 1946 discharge examination reports shows that 
under "Summary of Defects", "none" was recorded.

Because the STRs were generated with a view towards 
ascertaining the Veteran's state of physical fitness at the 
time of his discharge (and therefore are more contemporaneous 
with the time of the alleged in-service incident), they are 
akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Apart from the fact that his STRs do not support his report 
of the in-service incident, the Veteran did not serve in 
combat, and there must therefore be supportive evidence as to 
the claimed in-service incident. Pond v. West, 12 Vet. App. 
341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); 
((In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event)); cf. 38 U.S.C. Section 1154(b), (In the case of 
Veterans who engaged in combat with the enemy in active 
service, the secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran). 

Although the Veteran alleges an in-service injury to his 
right ankle, the Veteran's service records clearly contradict 
his allegations. 



Moreover, even were the in-service incident substantiated, 
the preponderance of the competent medical evidence is 
against the claim. See Holbrook, supra.

In April 2001, the Veteran underwent a "total body bone 
scan" which noted "some increased activity in the region of 
the knees, right greater than left, consistent with 
arthritis.  Some increased activity in the right foot or 
ankle which probably is from arthritis or previous trauma."  

As noted, the Veteran underwent a VA examination in March 
2009, accompanied by a review of the claims folder. The 
Veteran denied to the examiner that he received any formal 
treatment for the claimed right lower extremity condition, 
and that he had a progressive deterioration of his ankle 
joint function. Apparently assuming the Veteran's account of 
the in-service incident to be credible, the examiner noted 
that while it was "possible to have a cartilage defect that 
could lead to early arthrosis," such a conclusion would be 
"merely speculation." The examiner further noted that a 
medical malleolus nonunion "have not been shown to cause 
advanced arthrosis to any adjacent joints or caused any long-
term disability."

That the Veteran had no documented complaint from the time of 
his discharge from active service to his current complaint 
bears against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection). 

Moreover, the examiner's observation of such a connection 
being based on "mere speculation" does not support a grant 
of service connection, because the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  It has been observed that  statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  


The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim and that entitlement to service 
connection for a right extremity disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Service connection for a right lower extremity disability is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


